DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1)Applicant's arguments filed August 15, 2022 have been fully considered but they are not persuasive in regards to claims 1, 5 and 7-8.
a) Regarding claim 1, the applicant states: “First, in the Office Action, it is alleged that the oscillator circuitries 120 in Wang correspond to ring oscillators in claim 1 of the present application. However, the oscillator circuitry 120 is circuitry including a plurality of oscillator circuits, but is not a ring oscillator. Therefore, the oscillator circuitries 120 in Wang cannot correspond to ring oscillators in the amended claim 1 of the present application.”
In response to the above the examiner disagrees, as shown in Fig. 2 of Wang et al as well as in paragraph [0025] which states: “…the oscillator circuit 120A is disposed to sense a variation of at least one semiconductor device in the chip 100. For example, the oscillator circuit 120A includes ring oscillators A1-A3, ring oscillators B1-B3, and ring oscillators C1-C3…” Base on that paragraph oscillator circuit 120A is nothing but ring oscillators. Therefore, the examiner believe the prior art still reads on the claimed invention.
b) Further regarding claim 1, the applicant states: “Second, Wang does not disclose the relationship between types of transistors used in the chip 100 and types of transistors in the ring oscillators Al to A3, B1 to B3, C1 to C3, D1 to D6, and El of the plurality of oscillator circuitries 120. Therefore, Wang does not disclose “transistor types of the M ring oscillators comprise all transistor types used in the chip” as recited in amended claim | of the present application.”
In response to the above, the examiner disagrees. Wang et al paragraphs [0025]-[0027] disclosed different ring oscillators and the types of transistors affiliated with the ring oscillators.  Paragraph [0025] states: “…the oscillator circuit 120A includes ring oscillators A1-A3, ring oscillators B1-B3, and ring oscillators C1-C3. In some embodiments, each of the ring oscillators A1-A3, the ring oscillators B1 to B3, and the ring oscillators C1-C3 may be formed by inverters INV coupled in series, and each of the inverters INV may be implemented by a P-type transistor MP and an N-type transistor MN coupled in series. In this example, threshold voltages of the P-type transistors MP in the ring oscillators A1-A3 are different from one another. For example, the P-type transistor MP in the ring oscillator A1 is configured to have a low threshold voltage, the P-type transistor MP in the ring oscillator A2 is configured to have a standard threshold voltage, and the P-type transistor MP in the ring oscillator A3 is configured to have a high threshold voltage.” Paragraph [0026] states: “threshold voltages of the N-type transistors MN in the ring oscillators B1 to B3 are different from one another. For example, the N-type transistor MN in the ring oscillator B1 is configured to have a low threshold voltage, the N-type transistor MN in the ring oscillator B2 is configured to have a standard threshold voltage, and the N-type transistor MN in the ring oscillator B3 is configured to have a high threshold voltage.” Paragraph [0027] states: “…threshold voltages of the P-type transistors MP and the N-type transistors MN in the ring oscillators C1 to C3 are different from one another. For example, both the P-type transistor MP and the N-type transistor in the ring oscillator C1 are configured to have low threshold voltages, both the P-type transistor MP and the N-type transistor MN in the ring oscillator C2 are configured to have standard threshold voltages, and both the P-type transistor MP and the N-type transistor MN in the ring oscillator C3 are configured to have high threshold voltages.” Therefore, the examiner believes the prior art still reads on the claimed invention.
c) Lastly in regards to claim 1, the applicant states: “Third, from the above technical contents disclosed by Wang, the relationship between types of the P-type transistors in the ring oscillators to types of the N-type transistors in the ring oscillators cannot be determined, and it cannot be determined whether the ring oscillators Al to A3, B1 to B3 and C1 to C3 are symmetric ring oscillators or asymmetric ring oscillators. Therefore, Wang does not disclose the ring oscillators comprise symmetric ring oscillators and asymmetric ring oscillators…”
In response to the above, the examiner disagrees. Wang et al paragraphs [0025]-[0027] discloses different ring oscillators with different types of P-type transistors and N-type transistors which includes different threshold voltages. A person of ordinary skill in the art would understand that different combinations of ring oscillators and transistors can produce symmetric ring oscillators or asymmetric ring oscillators. 
d) Regarding claim 5, the applicant states: “A person of ordinary skill in the art would understand that any device that can generate an enable control signal and can control the operation of the ring oscillator can be used to supply the enable control signal. Therefore, claim 5 is allowable under 35 U.S.C. § 112.”
In response to the above, in the MPEP it clearly states that “The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.” From the examiner’s view, the applicant has not given any description on what device is supplying the “enable control signal” to the NAND gate. 
e) Regarding claim 7, the applicant states: “A person of ordinary skill in the art would understand that “a preset formula” can be a formula of calculating a mean value, a formula of calculating a modal number, a formula of calculating a median, or the like. Therefore, claim 7 is allowable under 35 U.S.C. § 112.”
In response to the above, in the MPEP it clearly states that “The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.” From the examiner’s view, the applicant has not given any description expressing information symbolically or in a mathematical expression to understand the applicant use of “a preset formula”. “Any special meaning assigned to a term "must be sufficiently clear in the specification that any departure from common usage would be so understood by a person of experience in the field of the invention." Multiform Desiccants Inc. v. Medzam Ltd., 133 F.3d 1473, 1477, 45 USPQ2d 1429, 1432 (Fed. Cir. 1998)” [MPEP 2111.01 section IV].
f) Regarding claim 8, the applicant states: “A person of ordinary skill in the art would understand that “a mean value formula” is a formula of calculating arithmetic mean. Therefore, claim 8 is allowable under 35 U.S.C. § 112.”
In response to the above, in the MPEP it clearly states that “The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.” From the examiner’s view, the applicant has not given any description expressing information symbolically or in a mathematical expression to understand the applicant use of “a mean value formula”. “Any special meaning assigned to a term "must be sufficiently clear in the specification that any departure from common usage would be so understood by a person of experience in the field of the invention." Multiform Desiccants Inc. v. Medzam Ltd., 133 F.3d 1473, 1477, 45 USPQ2d 1429, 1432 (Fed. Cir. 1998)” [MPEP 2111.01 section IV].
2) Applicant’s argument with respect to claim(s) 6, under 35 U.S.C. 102(a)(1), has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the asymmetric ring oscillators [claim 1], target chip[claim 6] must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 7 is objected to because of the following informalities: in line 2 of the claim, change “a measured oscillation period” to --said measured oscillation period-- and in line 3 change “an mth standard oscillation period” to --said mth standard oscillation period-- in order to avoid a duplicant positive recitation for the limitation in the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 5, the claim states: “ … a first input terminal of the NAND gate is connected to an enable control signal…” The specification does not in a full, clear, concise and exact terms what is providing the “enable control signal” presented in the claim. In page 7, line 7 through page 8, line 18 discussed using the enable control signal but does not disclosed what device is used to supply the control signal.
	For examination purposes, the examiner is taking a position that any device that is capable of providing a signal to an oscillator could be used to reject the claim.   
Regarding claim 7, the claim states: “…substituting T1m~TNm into a preset formula to determine the mth standard oscillation period.” The specification does not in a full, clear, concise and exact terms established what is “a preset formula”. Although  “preset formula” was discussed on page 13, lines 12-19, page 14 lines 14-22 and page 16, lines 2-7, the applicant has not presented a concise way of expressing information symbolically or in a mathematical expression to one of ordinary skill to understand the calculation of the standard oscillation period as stated in the claim. 
For  examination purposes, the examiner is not giving patentable weight to the limitation above until further explanation is given by the applicant.
Regarding claim 8, the claim states: “…the preset formula is a mean value formula.” The specification does not in a full, clear, concise and exact terms established what is “a mean value formula”. Although  “mean value formula” was discussed on page 9, lines 26-29, and page 13, lines 15-17, the applicant has not presented a concise way of expressing information symbolically or in a mathematical expression to one of ordinary skill to understand the calculation of the standard oscillation period. 
For  examination purposes, the examiner is not giving patentable weight to the limitation above until further explanation is given by the applicant.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim states: “A process corner detection circuit, comprising: M ring oscillators disposed inside a chip, M≥1, wherein types of N-type transistors in the M ring oscillators are not exactly the same, and types of P-type transistors in the M ring oscillators are not exactly the same… types of N-type transistors  and types of P-type transistors in the symmetric ring oscillators are the same…” As shown above, it is confusing to disclose in one part of the claim that transistors are not exactly the same and then later on in the same disclose the transistors are the same. Further clarification of the claim is suggested to make it clear on what is being claimed. Since claims 2 and 4-5 depend from claim 1, they are also rejected for the above reason. 
Regarding claim 2, the claim states: “…m□[1, M], i□[1, X], j□ [1, Y]…” The examiner is unable to determine what the box above represents. For examination purposes, the examiner is taking a position that the box represent the symbol “ԑ” as used in the previous claim filed on October 11, 2021 until further clarification is given by the applicant.
Regarding claim 6, the claim states: “…wherein the N chips are corresponding to a same wafer, N≥1, and m□[1, M]…” The examiner is unable to determine what the box above represents. For examination purposes, the examiner is taking a position that the box represent the symbol “ԑ” as used in the previous claim filed on October 11, 2021 until further clarification is given by the applicant. Since claims 7-20 depend from claim 6, they are also  rejected for the reason above.
Regarding claim 7, the claim states: “…obtaining a measured oscillation period Tnm of an mth ring oscillator in an nth chip, wherein n□[1, N]…” The examiner is unable to determine what the box above represents. For examination purposes, the examiner is taking a position that the box represent the symbol “ԑ” as used in the previous claim filed on October 11, 2021 until further clarification is given by the applicant. Further, the claim states: “…substituting T1m~TNm into a preset formula to determine the mth standard oscillation period.” It is not clear what is “a preset formula” and what expressing information symbolically or in a mathematical expression represent the formula.
Regarding claim 8, the claim states: “…the preset formula is a mean value formula.” It is not clear what is “a mean value formula” and what expressing information symbolically or in a mathematical expression represent the formula.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (US Pub 2020/0132752).

    PNG
    media_image1.png
    538
    849
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    872
    542
    media_image2.png
    Greyscale

Regarding claim 1, Wang et al disclose [see Figs 1-2 above] a process corner detection circuit, comprising: M ring oscillators (ring oscillators 120) disposed inside a chip (chip 100), M≥1, wherein types of N-type transistors (N-type transistors MN) in the M ring oscillators (120) are not exactly the same [see paragraphs [0026], lines 1-3], and types of P-type transistors (P-type transistors MP) in the M ring oscillators (120) are not exactly the same [see paragraphs [0025], lines 10-12]; transistor types of the M ring oscillators (120) comprise all transistor types used in the chip (100)[see paragraphs [0025]-[0027] for details]; the ring oscillators (120) comprise symmetric ring oscillators and asymmetric ring oscillators; types of N-type transistors (MN) and types of P-type transistors (MP) in the symmetric ring oscillators are the same; and types of N-type transistors (MN) and types of P-type transistors (MP) in the symmetric ring oscillators are different [see paragraphs [0025]-[0027] for details on the different transistors].
Regarding claim 2, Wang et al disclose wherein each inverter (inverter INV) of an mth ring oscillator (120) comprises an ith type of N-type transistor (MP) and a jth type of P-type transistor(MP), mԑ[1, M], iԑ[1, X], jԑ[1, Y], X is a quantity of types of N-type transistors (MN) in the chip (100), Y is a quantity of types of P-type transistors (MP) in the chip (100), M=XY.
Regarding claim 4, Wang et al disclose wherein the chip (100) is further provided with a voltage division detection circuit (oscillator circuit 120C) corresponding to each of the ring oscillators (120), and the voltage division detection circuit (120C) comprises at least: a test P-type transistor[not shown], wherein a transistor type of the test P-type transistor is the same as a transistor type of P-type transistors (MP) used in inverters (INV) of the corresponding ring oscillator (120), a source of the test P-type transistor is connected to a power supply (supply voltage VDD), a gate of the test P-type transistor is connected to a first control signal [via voltage controlled component 200], a drain of the test P-type transistor is connected to a voltage division test point, and the first control signal is used to control the test P-type transistor to be switched on [see paragraphs [0032]-[0034] for details]; and a test N-type transistor [not shown], wherein a transistor type of the test N-type transistor is the same as a transistor type of N-type transistors (MN) used in the inverters (INV) of the corresponding ring oscillator (120), a drain of the test N-type transistor is connected to the voltage division test point, a gate of the test N-type transistor is connected to a second control signal [via voltage controlled component 200], a source of the test N-type transistor is grounded, and the second control signal is used to control the test N-type transistor to be switched on [see paragraphs [0032]-[0034] for details].
Claim(s) 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al (US Pub 2018/0246160).
Regarding claim 6, Huang et al disclose [see Figs above] a process corner detection method, applied to a process corner detection circuit (process corner detection circuit 100), comprising: detecting [via detector 10] a measured oscillation period [via oscillation output signal] of an mth ring oscillator (ring oscillator RO) in each of N chips [not shown], to determine an mth standard oscillation period [via oscillation output signal] corresponding to the mth ring oscillator (RO), wherein the N chips are corresponding to a same wafer [integrated circuit], N>1, and mԑ[1, M] [see paragraphs [0019]-[0020] and [0024]-[0028] for details]; and determining [via detector 10] a process corner of each type of transistors (NMOS transistor and PMOS transistors) in a target chip based on M standard oscillation periods [via oscillation output signal] and measured oscillation periods [via oscillator output signal] of M ring oscillators (RO) in the target chip [not shown] [see paragraphs [0029]-[0030] and [0036]-[0040] for details].
Regarding claim 7, Huang et al disclose wherein the detecting said measured oscillation period [via oscillation output signal] of an mth ring oscillator (RO) in each of N chips to determine said mth standard oscillation period corresponding to the mth ring oscillator (RO) comprises: obtaining a measured oscillation period [oscillation output signal] Tnm of an mth ring oscillator in an nth chip, wherein nԑ[1, N] [see paragraphs [0029]-[0030] and [0036]-[0040] for details].
Conclusion
Allowable Subject Matter
Claims 9-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding the claims above, the reason for the allowance of the claim was presented by the examiner in the Office Action mailed on May 20, 2022.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shan et al (US Pub No. 2017/0219649 A1) - A process corner detection circuit based on a self-timing oscillation ring comprises a reset circuit (1), the self-timing oscillation ring (2), and a counting module (3).
Pu et al (US Pub. No. 2017/0089974 A1) - Methods and apparatus for identifying a process corner are provided. Provided is an exemplary method for identifying a process corner of an integrated circuit (IC).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960. The examiner can normally be reached Mon-Fri 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERMELE M HOLLINGTON/             Primary Examiner, Art Unit 2858